Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stan Erjavac on 01/18/2022.
The application has been amended as follows: 

1. A throttle valve device, comprising: a body that defines therein a passage and a motor space; a shaft that extends in the passage of the body in a direction perpendicular to the passage; a pair of bearings that are disposed on both sides of the passage of the body, the pair of bearings rotatably supporting the shaft; a valve that rotates together with the shaft to selectively open 

2. The throttle valve device according to claim 1, wherein the connecting portion of the at least one of the first guide and the second guide has a thickness in an axial direction that is less than [[that]] a thickness of the hub and the circular holder such that a space is defined by the connecting portion, the hub, and the circular holder.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or teach in useable combination a guide which includes a circular holder that faces an end surface of the coil spring; a spring-end holding portion that outwardly protrudes from the circular holder and is configured to hold a spring end of the coil spring; a hub that is rotatably connected to the shaft; and a connecting portion that connects the hub and the circular holder wherein the guide either contacts a lever or a bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753